Judgment, Supreme Court, New York County (Rothwax, J., on suppression ruling, and Levittan, J., at trial and sentence), rendered January 7, 1981 convicting defendant, on jury verdict, of various counts of grand larceny in the second degree (Penal Law, § 155.35), and falsifying business records in the first degree (Penal Law, § 175.10), and sentencing him thereon, is unanimously reversed, on the law, and a new trial ordered. Concededly, the tape-recorded conversation between defendant and the witness Torrance should have been suppressed under People u Skinner (52 NY2d 24). On the facts of this case, we are unable to say that the error was harmless. Concur — Kupferman, J. P., Ross, Silverman, Bloom and Fein, JJ.